10 So. 3d 673 (2009)
Yolinda Wright ZINNERMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-1172.
District Court of Appeal of Florida, Fifth District.
April 28, 2009.
James S. Purdy, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Rebecca Roark Wall and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
Prior report: 999 So. 2d 1063.


*674 ON REMAND

PER CURIAM.
AFFIRMED. See Martinez v. State, 981 So. 2d 449 (Fla.2008).
SAWAYA, LAWSON and COHEN, JJ., concur.